      Case 1:18-cv-01781-PGG-BCM Document 279 Filed 04/21/21 Page 1 of 1




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
                                                                            4/21/21
MUTINTA MICHELO, individually and on
behalf of all others similarly situated, et al.,
                Plaintiffs,                          18-CV-1781 (PGG) (BCM)

         -against-

NATIONAL COLLEGIATE STUDENT
LOAN TRUST 2007-2, et al.,
                Defendants.

CHRISTINA BIFULCO, individually and on
behalf of all others similarly situated, et al.,
                                                     18-CV-7692 (PGG) (BCM)
                Plaintiffs,
         -against-
                                                     ORDER
NATIONAL COLLEGIATE STUDENT
LOAN TRUST 2004-2, et al.,
                Defendants.

BARBARA MOSES, United States Magistrate Judge.

         For the reasons stated on the record during the oral argument conducted by

videoconference on April 19, 2021, it is hereby ORDERED that the motion of non-party Affiant

X for a protective order (Dkt. No. 266 in case No. 18-CV-1781, Dkt. No. 196 in case No. 18-

CV-7692) is GRANTED to the extent that the deposition of Affiant X shall be conducted on

written questions, pursuant to Fed. R. Civ. P. 31, no later than May 19, 2021. During the

deposition, Affiant X must provide his own answers, without any oral or written prompts from

his counsel or others. All relief not expressly granted herein is denied.

Dated:          New York, New York
                April 21, 2021                        SO ORDERED.


                                                      ________________________________
                                                      BARBARA MOSES
                                                      United States Magistrate Judge
